DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 ATS is referred to as natural autonomic transport system (NATS) in the specification. However, upon examiners searching finds that NATS actually refers to --Neural Autonomic Transport System—See Attached Reference with Defines NATS. Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the system of claim 2, wherein the common core module…"  There is insufficient antecedent basis for this limitation in the claim since claim 2 is cancelled.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “NATS” in claim 13, 14, is used by the claim to mean “Natural Automatic Transport System,” while the accepted meaning is “Neural Autonomic Transport System.” The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, 10, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pasam et al. (U.S. PG PUB 2018/0139309).
Regarding clam 1, Pasam teaches a scalable event delivery system supporting flexibility, the scalable event delivery system (see ¶ [0027] “In an example of operation of the processing of the data, one or more nodes (e.g., premise node, edge node) of the edge node network 12 processes the received data messages 34-1 through 34-N in accordance with the synchronization messages 38 to produce transformed data messages of transformed data messages 36-1 through 36-N to satisfy requirements of one or more of the cloud services 18-1 through 18-N”) comprising: 
an event delivery system module comprising a common core module on the basis of a specific event processing environment, a convenience core module, a scale core module, and an extension function module, each being a function module considering a property of each of event processing functions (see “[0037] Each edge node of the plurality of edge nodes 14-1 through 14-7 may include one or more of the devices and the modules of the edge nodes 14-1 through 14-N of FIG. 2. For example, each edge node 14-1 through 14-7 includes the processing module 50 of FIG. 2, where the processing module 50 of the edge nodes 14-1 through 14-7 includes the access module 112, the analytics module 114, a routing module 116, an identity module 118, a presence module 120, a security module 122, and a data transformation module 124. The edge node network utilization module 110 may include one or more of the functions associated with the edge nodes 14-1 through 14-7. For instance, the edge node network 
a processor performing the specific event processing by using the event delivery system module (see ¶ [0100] for processor; ¶ [0020] “Generally, the communication system 10 functions to support the processing of data, where aspects of the communication system 10 promote desirable attributes of the processing of the data including a desirable level of security of the data, a desirable level of efficiency of transporting the data, a desirable level of processing performance of the data to produce results, and a desirable level of performance of communicating the results.”),
wherein the common core module includes common functions necessary for the specific event processing environment among the event processing functions (see ¶ [0037] “For example, each edge node 14-1 through 14-7 includes the processing module 50 of FIG. 2, where the processing module 50 of the edge nodes 14-1 through 14-7 includes the access module 112, the analytics module 114, a routing module 116, an identity module 118, a presence module 120, a security module 122, and a data transformation module 124.”);
wherein the convenience core module includes, among the event processing functions, auxiliary functions for increasing convenience related to the specific event processing environment (see ¶[0039] “Functionality of the presence module 120 includes causing the processing module 50 to utilize the presence information to optimize utilization of various edge nodes to optimize data traffic routes between the data device and a corresponding cloud service.”);
wherein the scale core module includes additional functions related to the specific event processing environment, among the event processing functions (see ¶ [0039] “Functionality of the security module 122 includes causing the processing module 50 to utilize the security information to authenticate a desirable and valid connection between nodes and devices and to protect confidential information exchange between the nodes and devices.”); and
wherein the extension function module includes extension functions related to the specific event processing environment, among the event processing functions (see ¶ [0038] “Functionality of the routing module 116 includes causing the processing module 50 to utilize the routing information to optimize transmission of information through the edge nodes.” and ¶ [0071] “obtaining routing information for the 
Regarding claim 3, Pasam teaches wherein the common core module includes at least one of a subscription management function, a topic management function, a forwarding function, a routing function, a best-effort delivery function, and a subscriber health management function, and a police management function (see ¶ [0066] “As a still further specific example of the identifying the one or more cloud services, the access module 112 interprets the subscription request from the wireless data device 22, where the subscription request identifies one or more of the sensor 82-1, data messages 34-1 including machine data from the sensor 82-1, and the application of the request, where the sensor 82-1 and the application of the request are associated with the cloud service identifier.”).
Regarding claim 5, Pasam teaches wherein the convenience core module includes at least one of a queue management function, a core consumer health management function, and an authorization function (see ¶ [0039] “Functionality of the security module 122 includes causing the processing module 50 to utilize the security information to authenticate a desirable and valid connection between nodes and devices and to protect confidential information exchange between the nodes and devices.”).

Regarding claim 7, Pasam teaches wherein the scale core module includes at least one of a log and record management function, a scale core policy management function, a scale core consumer health management function, and a consumer group management function, a partition management function, a replication management function, and an authentication and authorization function (see ¶ [0039] “Functionality of the security module 122 includes causing the processing module 50 to utilize the security information to authenticate a desirable and valid connection between nodes and devices and to protect confidential information exchange between the nodes and devices.”).
Regarding claim 9, Pasam teaches wherein the extension function module includes at least one of a connector function, a Quality of Service QOS level 0 function, a QOS level 1 function, a QOS level 2 function, and an order control function, a data pre-processing transformer function, and a stream 
Regarding claim 10, Pasam teaches wherein when the specific event processing environment is an event delivery system requiring delivery scalability, the event delivery system module is configured by combining the common core module, the convenience core module, and the extension function modules (see ¶ [0037] “For example, each edge node 14-1 through 14-7 includes the processing module 50 of FIG. 2, where the processing module 50 of the edge nodes 14-1 through 14-7 includes the access module 112, the analytics module 114, a routing module 116, an identity module 118, a presence module 120, a security module 122, and a data transformation module 124.”).

Regarding claim 18, Pasam teaches a scalable event delivery method supporting flexibility, the scalable event delivery method comprising: determining an event delivery system module according to an event processing environment and a processing method (see ¶ [0020] “The processing of the data by the communication system 10 includes obtaining the data (e.g., data messages 34-1 through 34-N) from the data devices 26-1 through 26-N and wireless data devices 22-1 through 22-N, processing the data to produce transformed data messages 36-1 through 36-N, and providing the transformed data messages to corresponding cloud services 18-1 through 18-N for processing and/or storage, where the results (e.g., application messages 40-1 through 40-N) of the processing and/or storage are further accessed by the computing devices 20-1 through 20-N.”); and 
delivering an event by using the event delivery system module, in which the event delivery system module comprises a common core module, a convenience core module, a scale core module, and an extension function module, each being a function module considering a property of each of event processing functions, on the basis of a specific event processing environment (see “[0037] Each edge node of the plurality of edge nodes 14-1 through 14-7 may include one or more of the devices and the modules of the edge nodes 14-1 through 14-N of FIG. 2. For example, each edge node 14-1 through 14-7 includes the processing module 50 of FIG. 2, where the processing module 50 of the edge nodes 14-1 through 14-7 includes the access module 112, the analytics module 114, a routing module 116, an 
wherein the common core module includes common functions necessary for the specific event processing environment among the event processing functions (see ¶ [0037] “For example, each edge node 14-1 through 14-7 includes the processing module 50 of FIG. 2, where the processing module 50 of the edge nodes 14-1 through 14-7 includes the access module 112, the analytics module 114, a routing module 116, an identity module 118, a presence module 120, a security module 122, and a data transformation module 124.”);
wherein the convenience core module includes, among the event processing functions, auxiliary functions for increasing convenience related to the specific event processing environment (see ¶[0039] “Functionality of the presence module 120 includes causing the processing module 50 to utilize the presence information to optimize utilization of various edge nodes to optimize data traffic routes between the data device and a corresponding cloud service.”);
wherein the scale core module includes additional functions related to the specific event processing environment, among the event processing functions (see ¶ [0039] “Functionality of the security module 122 includes causing the processing module 50 to utilize the security information to authenticate a desirable and valid connection between nodes and devices and to protect confidential information exchange between the nodes and devices.”); and
wherein the extension function module includes extension functions related to the specific event processing environment, among the event processing functions (see ¶ [0038] “Functionality of the routing module 116 includes causing the processing module 50 to utilize the routing information to optimize transmission of information through the edge nodes.” and ¶ [0071] “obtaining routing information for the nodes of the network capable of transferring the transformed data message to the cloud service (e.g., accessing locally stored routing information, generating updated routing information, i.e., pinging nodes, determining node capabilities and selecting nodes capable of forwarding the transformed data messages”).


Regarding claim 19, Pasam teaches a scalable event delivery system supporting flexibility, the scalable event delivery system (see ¶ [0020] “The processing of the data by the communication system 10 includes obtaining the data (e.g., data messages 34-1 through 34-N) from the data devices 26-1 through 26-N and wireless data devices 22-1 through 22-N, processing the data to produce transformed data messages 36-1 through 36-N, and providing the transformed data messages to corresponding cloud services 18-1 through 18-N for processing and/or storage, where the results (e.g., application messages 40-1 through 40-N) of the processing and/or storage are further accessed by the computing devices 20-1 through 20-N.”) comprising: 
an event delivery system module comprising a common core module and a protocol adaptation module on the basis of a specific event processing environment, among a network adaptation module, a convenience core module, a scale core module, and an extension function module, each being a function module considering a property of each of event processing functions (see “[0037] Each edge node of the plurality of edge nodes 14-1 through 14-7 may include one or more of the devices and the modules of the edge nodes 14-1 through 14-N of FIG. 2. For example, each edge node 14-1 through 14-7 includes the processing module 50 of FIG. 2, where the processing module 50 of the edge nodes 14-1 through 14-7 includes the access module 112, the analytics module 114, a routing module 116, an identity module 118, a presence module 120, a security module 122, and a data transformation module 124. The edge node network utilization module 110 may include one or more of the functions associated with the edge nodes 14-1 through 14-7. For instance, the edge node network utilization module 110 includes the access module 112, the identity module 118, and the security module 122.” And ¶ [0042] “where the edge node network utilization module 110 encodes data from the sensor 82 in accordance with a sensor data protocol to produce the data messages 34-1. The encoding of the data includes utilizing at least one of an industry standard sensor data protocol and a proprietary data protocol”); and a processor performing the specific event processing by using the event delivery system module (see ¶ [0100] for processor; ¶ [0020] “Generally, the communication system 10 functions to support the processing of data, where aspects of the communication system 10 promote desirable attributes of the processing of the data including a 
wherein the common core module includes common functions necessary for the specific event processing environment among the event processing functions (see ¶ [0037] “For example, each edge node 14-1 through 14-7 includes the processing module 50 of FIG. 2, where the processing module 50 of the edge nodes 14-1 through 14-7 includes the access module 112, the analytics module 114, a routing module 116, an identity module 118, a presence module 120, a security module 122, and a data transformation module 124.”);
wherein the convenience core module includes, among the event processing functions, auxiliary functions for increasing convenience related to the specific event processing environment (see ¶[0039] “Functionality of the presence module 120 includes causing the processing module 50 to utilize the presence information to optimize utilization of various edge nodes to optimize data traffic routes between the data device and a corresponding cloud service.”);
wherein the scale core module includes additional functions related to the specific event processing environment, among the event processing functions (see ¶ [0039] “Functionality of the security module 122 includes causing the processing module 50 to utilize the security information to authenticate a desirable and valid connection between nodes and devices and to protect confidential information exchange between the nodes and devices.”); and
wherein the extension function module includes extension functions related to the specific event processing environment, among the event processing functions (see ¶ [0038] “Functionality of the routing module 116 includes causing the processing module 50 to utilize the routing information to optimize transmission of information through the edge nodes.” and ¶ [0071] “obtaining routing information for the nodes of the network capable of transferring the transformed data message to the cloud service (e.g., accessing locally stored routing information, generating updated routing information, i.e., pinging nodes, determining node capabilities and selecting nodes capable of forwarding the transformed data messages”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable under Pasam et al. (U.S. PG PUB 2018/0139309), in view of Hoffner (US PG PUB 2018/0167476).

Regarding claim 11, Pasam teaches wherein when the specific event processing environment is associated with Message Queuing Telemetry Transport MQTT event processing (see ¶ [0005] “It is also well-known for computing devices to utilize a transport protocol on top of the network layer protocol to transport data between computing devices, where the transport protocol is in accordance with one or more industry standard session protocols such as hypertext transfer protocol (HTTP) and Message queue telemetry transport ( MQTT). In particular, it is known that MQTT may be used as a messaging protocol on top of TCP where network bandwidth is limited.”), the event delivery system module is configured to include the common core module, the convenience core module, and the extension function module (see ¶ [0037] “For example, each edge node 14-1 through 14-7 includes the processing module 50 of FIG. 2, where the processing module 50 of the edge nodes 14-1 through 14-7 includes the access module 112, the analytics module 114, a routing module 116, an identity module 118, a presence module 120, a security module 122, and a data transformation module 124.”). 
Pasam does not expressly disclose, but Hoffner teaches in which functions of the extension function module include a Quality of Service QOS level 0 function and a QoS Level 1 function (see ¶ [0082] “In any of the examples herein, Quality-of-Service (QoS) can indicate a delivery expectation of a message. In some examples such as MQTT, the following three QoS levels are defined: level 0 meaning 
Hence, it would have been obvious to one of ordinary skill in the art to modify the teachings of Pasam and incorporate the teachings of Hoffner for improved messaging technologies in publish-subscribe environments (see ¶ [0002] of Hoffner).

Regarding claim 12, Pasam teaches the event delivery system module is configured to include the common core module, the convenience core module (see ¶ [0037] “For example, each edge node 14-1 through 14-7 includes the processing module 50 of FIG. 2, where the processing module 50 of the edge nodes 14-1 through 14-7 includes the access module 112, the analytics module 114, a routing module 116, an identity module 118, a presence module 120, a security module 122, and a data transformation module 124.”). 

Pasam does not expressly disclose, but Hoffner teaches wherein when the specific event processing environment is associated with Advanced Message Queuing Protocol AMQP event processing (see ¶ [0028] “Supported protocols can include MQTT, MQTT-over-WebSocket, AMQP, REST, and the like. The software-based meta-broker gateway can also support a range of broker adapters to offer compatibility with many broker types, which can include Kafka, Solace, RabbitMQ, and the like. With appropriate adapters, the software-based meta broker can also interface directly with consume-only message repositories such as a big-data archive.”), and the extension function module, in which functions of the extension function module include a Quality of Service QOS level 0 function, a QOS level 1 function, and a QOS level 2 function (see ¶ [0082] “In any of the examples herein, Quality-of-Service (QoS) can indicate a delivery expectation of a message. In some examples such as MQTT, the following three QoS levels are defined: level 0 meaning "deliver at most once" and sometimes referred to as fire-and-forget, level 1 meaning "deliver at least once", and level 2 meaning "deliver exactly once.”).
Hence, it would have been obvious to one of ordinary skill in the art to modify the teachings of Pasam and incorporate the teachings of Hoffner for improved messaging technologies in publish-subscribe environments (see ¶ [0002] of Hoffner).


Pasam does not expressly disclose, but Hoffner teaches wherein when the specific event processing environment is associated with Kafka event processing (see ¶ [0028] “Supported protocols can include MQTT, MQTT-over-WebSocket, AMQP, REST, and the like. The software-based meta-broker gateway can also support a range of broker adapters to offer compatibility with many broker types, which can include Kafka, Solace, RabbitMQ, and the like. With appropriate adapters, the software-based meta broker can also interface directly with consume-only message repositories such as a big-data archive.”) in which functions of the extension function module include a connector function (see ¶ [0041] “Other adapters 187 can also be connected to other brokers and appliances.”), a Quality of Service QOS level 0 function, a QOS level 1 function, a QOS level 2 function (see ¶ [0082] “In any of the examples herein, Quality-of-Service (QoS) can indicate a delivery expectation of a message. In some examples such as MQTT, the following three QoS levels are defined: level 0 meaning "deliver at most once" and sometimes referred to as fire-and-forget, level 1 meaning "deliver at least once", and level 2 meaning "deliver exactly once.”).
Hence, it would have been obvious to one of ordinary skill in the art to modify the teachings of Pasam and incorporate the teachings of Hoffner for improved messaging technologies in publish-subscribe environments (see ¶ [0002] of Hoffner).

 Pasam does not expressly disclose, but Hoffner teaches wherein when the specific event processing environment is associated with event delivery processing requiring scale processing scalability (see ¶ [0193]).
Hence, it would have been obvious to one of ordinary skill in the art to modify the teachings of Pasam and incorporate the teachings of Hoffner for improved messaging technologies in publish-subscribe environments (see ¶ [0002] of Hoffner).
Regarding claim 17, Pasam teaches the event delivery system module is configured by combining the common core module, the convenience core module, the scale core module, and the extension function module (see ¶ [0037] “For example, each edge node 14-1 through 14-7 includes the processing module 50 of FIG. 2, where the processing module 50 of the edge nodes 14-1 through 14-7 includes the access module 112, the analytics module 114, a routing module 116, an identity module 118, a presence module 120, a security module 122, and a data transformation module 124.”).
Pasam does not expressly disclose, but Hoffner teaches wherein when the specific event processing environment is an event delivery system simultaneously requiring delivery scalability and scale processing scalability (see ¶ [0193]).
Hence, it would have been obvious to one of ordinary skill in the art to modify the teachings of Pasam and incorporate the teachings of Hoffner for improved messaging technologies in publish-subscribe environments (see ¶ [0002] of Hoffner).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable under Pasam et al. (U.S. PG PUB 2018/0139309), in view of Collison et al. (US PG PUB 2011/0265077).


Pasam does not expressly disclose, but Collison teaches wherein when the specific event processing environment is associated with Natural Automatic Transport System NATS event processing (see ¶[0016] “Examples of a message brokering service that may be used in an embodiment is RabbitMQ.TM. which is based upon the AMPQ (Advanced Message Queuing Protocol) open protocol standard or NATS, an open source publish-subscribe messaging system. It should be recognized, however, that alternative interfaces and communication schemes may be implemented for addressing and discovery layer 132 other than such a message brokering service.”).
Hence, it would have been obvious to one of ordinary skill in the art to modify the teachings of Pasam and incorporate the teachings of Collison in order to efficiently implement a publish-subscribe system.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable under Pasam et al. (U.S. PG PUB 2018/0139309), in view of Collison et al. (US PG PUB 2011/0265077) and Hoffner (US PG PUB 2018/0167476).

Regarding claim 14, Pasam teaches the event delivery system module is configured to include the common core module, the convenience core module, and the extension function module,  (see ¶ [0037] “For example, each edge node 14-1 through 14-7 includes the processing module 50 of FIG. 2, where the processing module 50 of the edge nodes 14-1 through 14-7 includes the access module 112, the analytics module 114, a routing module 116, an identity module 118, a presence module 120, a security module 122, and a data transformation module 124.”), a data pre-processing transformer function (see ¶ [0027]), and a stream processing operation function (see ¶ [0029] “Having identified or cloud 
Pasam does not expressly disclose, but Collison teaches wherein when the specific event processing environment is associated with Natural Automatic Transport System NATS streaming event processing (see ¶[0016] “Examples of a message brokering service that may be used in an embodiment is RabbitMQ.TM. which is based upon the AMPQ (Advanced Message Queuing Protocol) open protocol standard or NATS, an open source publish-subscribe messaging system. It should be recognized, however, that alternative interfaces and communication schemes may be implemented for addressing and discovery layer 132 other than such a message brokering service.”).
Hence, it would have been obvious to one of ordinary skill in the art to modify the teachings of Pasam and incorporate the teachings of Collison in order to efficiently implement a publish-subscribe system.
Pasam and Collison do not expressly, however, Hoffner teaches in which functions of the extension function module include a Quality of Service QOS level 0 function, a QOS level 1 function (see ¶ [0082] “In any of the examples herein, Quality-of-Service (QoS) can indicate a delivery expectation of a message. In some examples such as MQTT, the following three QoS levels are defined: level 0 meaning "deliver at most once" and sometimes referred to as fire-and-forget, level 1 meaning "deliver at least once", and level 2 meaning "deliver exactly once.”).

Hence, it would have been obvious to one of ordinary skill in the art to modify the teachings of Pasam and incorporate the teachings of Hoffner for improved messaging technologies in publish-subscribe environments (see ¶ [0002] of Hoffner).
Response to Arguments
Applicants have not fully address issues mentioned in the previous office 8/17/2020, specifically the objection to the specification and 112 issues relating to the acronym NATS.
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicants make a general allegation that Pasam does not disclose the convenience core module, the scale core module and the extension function module. Examiner disagrees. See rejection above for citation of prior art which teaches these features.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848.  The examiner can normally be reached on Weds and Thurs 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194